DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed September 29, 2022, claims 1, 5, 6, 8, and 10 were amended, claims 2 and 9 were cancelled, and new claims 11 and 12 were presented.
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejections are withdrawn.
Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the claims over U.S. Pat. 5,025,943 to Forsman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Kamiya is relied upon to teach the different thicknesses as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0277447 to Rocher (hereinafter, “Rocher”) in view of U.S. Pub. 2005/0260373 to DeLay et al. (hereinafter, “DeLay”) and WO 2020/026811 to Kamiya (hereinafter, “Kamiya”).
Regarding claim 1, Rocher discloses an organic composite gas storage tank (container, Fig. 1B) comprising: a laminar wall (wall 3 is formed from a flat sheet, see Figs. 3-4) defining a hollow central portion (wall 3, Fig. 1B) which is substantially cylindrical (wall 3 has a circular cross-section, para. [0024]; Fig. 1A) and formed integrally with first and second end portions (end portions 111, Fig. 3C), the hollow central portion defining a longitudinal tank axis (axis extending through both end portions, see Fig. 1B) and the first end portion (annotated Fig. 5B below) comprising a hollow truncated conical region (annotated Fig. 5B) which has frusto-conical inner and outer surfaces (radially inner and radially outer surfaces of hollow truncated conical region are both frusto-conical, see Figs. 3, 5B) and which meets the hollow central portion (annotated Fig. 5B) at a first end thereof (annotated Fig. 5B), the outer and inner radii (radii from longitudinal tank axis, see annotated Fig. 5B) of the laminar wall defining the hollow truncated conical region (annotated Fig. 5B) of the first end portion decreasing in a direction along the longitudinal tank axis away from the hollow central portion (radius of the hollow truncated conical region decreases away from the hollow central portion, Fig. 5B); wherein the tank further comprises an organic fiber filament winding (winding 9 is formed of carbon fibers, para. [0024]; Fig. 5B) on an exterior of the laminar wall (see Fig. 5B) extending at least between first and second positions (layer formed by winding 9 extends along entire length of tank, see Fig. 1B) along a length of the tank (Fig. 1B) which coincide with the hollow truncated conical region (annotated Fig. 5B) of the first end portion (annotated Fig. 5B) and the hollow cylindrical portion (annotated Fig. 5B) respectively, and wherein the laminar wall defining the hollow truncated conical region (annotated Fig. 5B) of the first end portion (annotated Fig. 5B) has a thickness (thickness is the thickness of the sheet forming the hollow truncated conical region, see Figs. 3A-D), defined at a given position along the longitudinal tank axis (annotated Fig. 5B) by the difference between the outer and inner radii of the laminar wall at that position (thickness is the thickness of the sheet forming the hollow truncated conical region, see Figs. 3A-D). 

    PNG
    media_image1.png
    519
    571
    media_image1.png
    Greyscale

Rocher Annotated Figure 5B
Rocher does not expressly disclose the organic fibre winding having windings in planes which are inclined to the longitudinal tank axis.
DeLay teaches a pressure vessel having a cylindrical body, a first end, and a second end, and a composite overwrap that extends over the cylindrical body and first and second ends (Abstract). DeLay teaches that the composite overwrap is formed from carbon fibers (para. [0014]). DeLay teaches that the fibers are inclined with respect to the longitudinal axis of the vessel, and in particular, the fibers may have an angle between 35° and 75° with respect to the longitudinal axis (paras. [0036], [0084]). DeLay teaches that this arrangement allows the pressure vessel to withstand impacts without increasing weight (paras. [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher to have the organic fibre winding in planes that are inclined to the longitudinal tank axis, and in particular to have loops inclined at an angle between 45° and 60° as taught by DeLay for the purpose of providing a robust tank that is lightweight, as recognized by DeLay (paras. [0005]-[0006]), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Rocher as modified by DeLay does not expressly disclose a thickness of the laminar wall at the hollow truncated conical region decreases in a direction along the longitudinal tank axis away from the hollow central portion.
Kamiya teaches a composite gas storage tank having a laminar wall (sheet 19, Fig. 1) with a hollow central portion (portion 13, Fig. 1) formed integrally with first and second end portions (portions 14a, 14b, Fig. 1). Kamiya teaches that the end portions decrease in radius in a direction along a longitudinal axis away from the hollow central portion (Fig. 1). Kamiya teaches that the laminar wall (19) has a thickness in the hollow truncated conical region (sheet 19 at portions 19a, 19b, Fig. 2) of the first end portion that decreases in a direction along the longitudinal tank axis away from the hollow central portion (p. 5, ll. 1-9; p. 7, ll. 38-45 of attached translation). Kamiya further teaches that the end portions experience smaller internal pressure than the hollow central portion, and thus a smaller thickness sheet can be used at the end portions to improve pressure resistance of the tank (p. 6, ll. 38-47; p. 7, ll. 1-9; p. 9, ll. 4-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to have the thickness of the laminar wall in the hollow truncated conical region decrease in a direction along the longitudinal tank axis away from the hollow central portion as taught by Kamiya for the purpose of reducing the amount of material used while improving pressure resistance, as recognized by Kamiya (see p. 6, ll. 38-47; p. 7, ll. 1-9; p. 9, ll. 4-21).
Regarding claim 3, Rocher further discloses the first end portion (annotated Fig. 5B) comprises a cylindrical region (annotated Fig. 5B) which meets an end of the hollow truncated conical portion (annotated Fig. 5B) remote from the hollow central portion of the tank (the cylindrical region is at an end of the hollow truncated conical portion furthest from the hollow central portion, annotated Fig. 5B).
Regarding claim 4, Rocher further discloses a hollow metal end-fitting (tip 111 is metal, paras. [0025], [0028]) having a hollow cylindrical portion (cylindrical portion opposite portion 119, Fig. 3C) the outer surface of which is in contact with the inner surface of the cylindrical region of the first end portion (Fig. 1B), and a hollow truncated conical portion (portion of tip 111 between cylindrical portion and portion 119, Fig. 3C) extending from the hollow cylindrical portion (Fig. 3C) towards the hollow central portion of the tank (annotated Fig. 5B), the hollow truncated conical portion (Fig. 3C) of the metal end-fitting (tip 111) being embedded within the wall of the hollow truncated conical region of the first end portion (see Fig. 1B).
Regarding claim 6, Rocher further discloses a polymer liner (inner layer 5 is a thermoplastic, para. [0030]) in contact with an internal surface of the laminar wall of the tank (Fig. 1B).
Regarding claim 10, Rocher as modified by DeLay already includes loops of the organic fiber winding are inclined to the longitudinal tank axis at an angle between 45° and 60° (DeLay at paras. [0036], [0084]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of DeLay and Kamiya and in further view of U.S. Pat. 5,025,943 to Forsman (hereinafter, “Forsman”).
Regarding claim 5, Rocher as modified by DeLay and Kamiya already include the organic composite fiber filament windings having windings in planes which are inclined to the longitudinal tank axis (see rejection of claim 1, above).
Rocher as modified by DeLay and Kamiya does not expressly disclose the hollow central portion comprises first and second hollow truncated conical portions, the external radius of a given hollow truncated conical region decreasing in a direction towards a corresponding end portion, and wherein the tank comprises an organic composite fiber filament winding extending between third and fourth positions along the length of the tank which coincide with the first and second hollow truncated conical regions of the hollow central portion respectively.
Forsman teaches a fiber reinforced tank having a cylindrical portion and two opposing end portions (Abstract). Forsman teaches that the cylindrical portion has first and second hollow truncated conical portions with an external radius decreasing in a direction towards the end portion (see annotated Fig. 2 below; Fig. 1; col. 1, ll. 37-58; col. 3, ll. 46-56). Forsman teaches that organic composite fiber winding extends along the length of the tank including over the first and second hollow truncated conical portions (col. 2, ll. 28-36; Fig. 2). Forsman teaches that the hollow truncated conical portions with decreasing diameter provide a more even transition of fiber windings between the central portion and the end portions (col. 1, ll. 52-58), which reduces stress in this transition region (col. 2, ll. 11-17).

    PNG
    media_image2.png
    318
    776
    media_image2.png
    Greyscale

Forsman Annotated Figure 2
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay/Kamiya to form first and second hollow truncated conical portions having diameters decreasing towards the corresponding end portions and fiber winding extending over first and second positions on the first and second hollow truncated conical portions as taught by Forsman for the purpose of providing a more even transition of fiber windings between the central portion and the end portions, as recognized by Forsman (col. 1, ll. 52-58).
Regarding claim 7, Rocher in view of DeLay and Kamiya does not expressly disclose the hollow truncated conical region of the first end portion has a semi-vertical angle less than or equal to 45°. 
Forsman teaches a fiber reinforced tank having a cylindrical hollow central portion and two opposing end portions (Abstract). Forsman teaches a hollow truncated conical region at the first end portion (end 20b, Figs. 1-2). Forsman teaches that the hollow truncated conical region has an angle α, which may be about 4° (col. 3, ll. 46-56). Forsman teaches that the angled conical region provides a more even transition of fiber windings between the central portion and the end portions (col. 1, ll. 52-58), which reduces stress in this transition region (col. 2, ll. 11-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to have the hollow truncated conical region of the first end portion have a semi-vertical angle less than 45° as taught by Forsman for the purpose of providing a more even transition of fiber windings between the central portion and the end portions, as recognized by Forsman (col. 1, ll. 52-58), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of DeLay and Kamiya and in further view of U.S. Pub. 2015/0316207 to Laney (hereinafter, “Laney”).
Regarding claim 8, Rocher discloses the gas storage tank above, and further teaches that the container “can have a considerable length” and “some advantages of the present invention prove to be more and more useful, the longer the container is relative to its diameter” (para. [0025]). However, Rocher as modified by DeLay and Kamiya does not expressly disclose the ratio of the length of the hollow central portion to a maximum external diameter of the hollow central portion is at least 10. 
Laney teaches a pressure vessel having a cylindrical portion and two end portions on either side (Abstract, Fig. 1). Laney teaches that the diameter and length of the cylindrical portion are variable (para. [0029]). Laney teaches that the length may range from 6 inches to more than 70 feet, and the diameter may range from 9 inches to more than 13 feet (para. [0029]). Laney teaches that the body may be any diameter and length, and is selected as suitable for the particular application and conditions where the pressure vessel will be used (para. [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas storage tank of Rocher/DeLay to select a length and diameter of the tank such that a ratio of the length of the hollow central portion to the maximum external diameter of the hollow central portion is at least 50, as taught by Rocher and Laney, for the purpose of having a size that is suitable for the particular purpose (Laney, para. [0029]), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 11, Rocher as modified by DeLay, Kamiya, and Laney already includes the ratio of the length of the hollow central portion to the maximum external diameter of the hollow central portion is at least 20 (see reasons for modification above).
Regarding claim 12, Rocher as modified by DeLay, Kamiya, and Laney already includes the ratio of the length of the hollow central portion to the maximum external diameter of the hollow central portion is at least 50 (see reasons for modification above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733